Title: From George Washington to Major General Stirling, 2 April 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


My Lord
Head Quarters [Middlebrook] 2d April 1779
As there are some other disputes of relative Rank subsisting among the Feild Officers of the Pennsylvania line, besides that between Majors Mentges, Murray and Nicol, I have desired Genl St Clair to direct such of them as are in Camp to attend your Board and lay before you their claims, upon which be pleased to make a report to me. I am my Lord Yr most obt Servt.
 